                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

NEW CENTURY FOUNDATION,                          │ Case No. 3:18-cv-00839
                                                 │
               and                               │ Hon. Aleta A. Trauger
                                                 │
SAMUEL JARED TAYLOR,                             │
                                                 │
               Plaintiffs,                       │
                                                 │
       v.                                        │
                                                 │
MICHAEL ROBERTSON,                               │
In his official capacity as                      │
director of Tennessee Department of              │
Environment and Conservation,                    │
                                                 │
               Defendant.                        │
                                                 │

                             JOINT CASE MANAGEMENT ORDER


   1. JURISDICTION: The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343,

2201; 42 U.S.C. § 1983; U.S. Const. amend. I; U.S. Const. amend. XIV.

   2. BRIEF THEORIES OF THE PARTIES:

            a. Plaintiffs’ Theory of the Case: Plaintiffs maintain that Defendant imposed an

               unconstitutional heckler’s veto against Plaintiffs by demanding that Plaintiffs pay

               the costs of police protection associated with a controversial conference Plaintiffs

               would like to host.

            b. Defendant’s Theory of the Case: Experience has shown that when large groups

               reserve the State park resort areas such as the Montgomery Bell Inn and

               Conference Center, excess staffing above and beyond that normally required to

               run the facilities is needed to provide services and security for the large groups.




    Case 3:18-cv-00839 Document 33 Filed 12/05/18 Page 1 of 4 PageID #: 218
               Because of that increased cost, and because the resort facilities such as

               Montgomery Bell Inn and Conference Center are required by statute to be self-

               sustaining, income generating properties, the State decided to change its Group

               Contract to reflect that groups reserving these resort properties will be charged a

               10% security deposit and could be charged more than the 10% if the staffing

               needed to provide services and security exceeded the 10% deposit. Any part of

               the 10% security deposit that was not needed would be refunded. There was

               never an intent to charge for damages caused by others who were not part of the

               reserving group and no group has been charged for such damages. In addition,

               the large groups would only be charged for the cost of Tennessee Department of

               Environment and Conservation employees who were brought to the resort

               property to provide the services and security that were necessitated by the group’s

               use of the property. It was Defendant’s view that the security deposit and the

               additional charges were viewpoint neutral and reasonable.

   3. ISSUES RESOLVED: Jurisdiction and venue are proper with the Court.

   4. ISSUES STILL IN DISPUTE: Liability, attorney’s fees, and whether a permanent

injunction should issue.

   5. INITIAL DISCLOSURES: The Parties shall exchange initial disclosures pursuant to

Fed. R. Civ. P. 26(a)(1) on or before Friday, December 21, 2018.

   6. DISCOVERY: The Parties shall complete all written discovery and depose all fact

witnesses on or before May 1, 2019. Discovery is not stayed during dispositive motions, unless

ordered by the Court.      No motions concerning discovery are to be filed until after the Parties




                                                 2

    Case 3:18-cv-00839 Document 33 Filed 12/05/18 Page 2 of 4 PageID #: 219
have conferred in good faith and, unable to resolve their differences, have scheduled and

participated in a conference telephone call with Judge Trauger.

    7. AMENDMENT OF PLEADINGS: Plaintiff may file an amended complaint on or

before February 1, 2019.     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                             Defendant shall file a responsive pleading to said amended

XXXXXXXXXXXXXXXXXXXXXXXX
complaint on or before January11, 2019. Any subsequent amendments to the Complaint shall be

upon agreement of the Parties or by leave of court.

    8. DISCLOSURE OF EXPERT WITNESSES: Plaintiffs shall identify and disclose all

expert witnesses and expert reports, if any, on or before March 1, 2019. Defendant shall identify

and disclose all expert witnesses and reports, if any, on or before April 1, 2019.

    9. DEPOSITIONS OF EXPERT WITNESSES:                      The Parties shall depose all expert

witnesses on or before May 1, 2019.

    10. JOINT MEDIATION REPORT: The Parties shall file a joint mediation report on or

before April 1, 2019.

    11. DISPOSITIVE MOTIONS: The Parties shall file all dispositive motions on or before

July 1, 2019. Responses to dispositive motions shall be filed within twenty-one (21) days after

the filing of the motion. Optional replies may be filed within ten (10) days after the filing of the

response. Briefs shall not exceed twenty-five (25) pages. No motion for partial summary

judgment shall be filed except by leave of court. Any party wishing to file such a motion shall

first file a separate motion that gives the justification for filing a partial summary judgment

motion in terms of overall economy of time and expense for the Parties, counsel, and the Court.

    12. ELECTRONIC DISCOVERY:                 The parties are working together on electronic

discovery, so the default standard contained in Administrative Order No. 174-1 does not apply to

the instant civil action.



                                                 3

    Case 3:18-cv-00839 Document 33 Filed 12/05/18 Page 3 of 4 PageID #: 220
   13. ESTIMATED TRIAL TIME: The Parties expert the trial to last approximately two (2)

days. A jury trial has not been demanded by the Parties.

         IT IS SO ORDERED.


                                                Aleta A. Trauger
                                                U.S. District Court Judge

Dated:    12/5/18


Approved as to Form and Content:


/s/ Van R. Irion                            /s/ Dawn Jordan
Van R. Irion (#024519)                      Dawn Jordan (#20383)
LAW OFFICE OF VAN R. IRION                  HERBERT H. SLATERY III
800 S. Gay St., Ste. 700                    ATTORNEY GENERAL AND REPORTER
Knoxville, TN 37929                         UBS Tower, 18th Fl.
(T): (865) 766-4040                         P.O. Box 20207
(F): (865) 766-4101                         Nashville, TN 37202
(E): van@irionlaw.com                       (T): (615) 741-6440
Attorney for New Century Foundation         (F): (615) 741-7327
and Samuel Jared Taylor                     (E): dawn.jordan@ag.tn.gov
                                            Attorney for Michael Robertson




                                               4

    Case 3:18-cv-00839 Document 33 Filed 12/05/18 Page 4 of 4 PageID #: 221
